COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 EDUCATION FUTURES GROUP, LLC,                                 No. 08-11-00196-CV
 D.B.A. VISTA COLLEGE, CERTIFIED                  §
 CAREER INST., LLC, AND COMPUTER                                 Appeal from the
 CAREER CENTERS LP,                               §
                                                           120th Judicial District Court
                  Appellants,                     §
                                                            of El Paso County, Texas
 v.                                               §
                                                                (TC# 2010-3649)
                                                  §
 JOANNE MARTINEZ,
                                                  §
                  Appellee.


                                 MEMORANDUM OPINION

       Appellants have filed an unopposed motion to dismiss this appeal. See TEX .R.APP .P.

42.1(a)(1). The motion is granted, and the appeal is dismissed. Costs of appeal are assessed

against Appellants. See TEX .R.APP .P. 42.1(d).



November 21, 2011
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., River, and Antcliff, JJ.